         Case 1:19-cv-05599-VSB Document 18 Filed 05/06/20 Page 1 of 1




                                           LIPMAN & PLESUR, LLP
                      PRACTICE IN THE AREA OF EMPLOYMENT AND LABO R LAW
         T HE J ERICHO A TRIUM   • 500   N. B ROADWAY    • S UITE 105 • J ERICHO, NY 11753-2131 • 516-931-0050
       S EVEN P ENN P LAZA   • 370   S EVENTH   A VENUE • S UITE 720 • N EW Y ORK, NY 10001-0015 • 212-661-0085
                                                     FACSIMILE: 516-931-0030
                                                    robins@lipmanplesur.com



VIA ECF
Vernon S. Broderick, United States District Judge
United States District Court
Southern District of New York
Thurgood Marshall United States Courthouse
40 Foley Square, Courtroom 518
New York, New York 10007                                                                     May 6, 2020


         Re:      Rafael Sanchez v. R.Q. Realty Mgt. Ltd. and Raul Quiroz
                  Case No. 19-cv-05599 (VSB) – Request for Extension of Discovery Deadline

Dear Judge Broderick:

        We represent Defendants in the above-referenced matter. The parties jointly submit this
request seeking a 90-day extension of the current discovery deadlines from May 8, 2020 to August
7, 2020. Discovery has been hampered by a number of issues. On Plaintiff’s side, Plaintiff’s
counsel was ill for much of April and has been caring for three young children, including a 15-
month-old, since he began quarantine in early March due to exposure to COVID-19. Further, the
parties will be unable to perform depositions remotely while sheltering at home given Plaintiff’s
counsel’s responsibilities at home. Tragically, Robert D. Lipman, my law partner and Defendants’
co-counsel in this matter, recently passed away due to the pandemic. It will now take some time
to recover from this tremendous loss so that the case can proceed in an efficient manner. There
have been no prior requests for an extension of the discovery deadlines. We also request that the
post discovery conference currently scheduled for May 29, 2020 be adjourned to a date after
discovery has been completed.

       Thank you.

                                                                               Very truly yours,

                                                                                   /s/

                                                                               David A. Robins

cc:    Michael Taubenfeld, Esq. (via ECF)
